DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06/29/2022 been received however only a cursory review over the references was conducted due to the large number of references included on the IDS. In view of the large number of references, the Examiner requests the Applicant to point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 09/12/2022 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 112 and 103 is withdrawn. Furthermore, the objection to Drawings is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) BOETTINGER, DE 000004431824, and previously disclosed prior art reference(s) BOYD, MISSOTTEN, BISCHOFF, and SULEMAN. The grounds for rejection in view of amended claims are provided below.

Status of Application
	Claims 1-4, 7-14 and 17-20, are pending. Claims 5-6 and 15-16 have been withdrawn from consideration. Claims 1-4, 7-14 and 17-20, will be examined.  Claims 1, 11, and 19 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 09/12/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOYD et al., US 20160106038, herein further known as Boyd, in view of MISSOTTEN et al., US 20130184944, herein further known as Missotten, and further in view of BOETTINGER, DE 000004431824, herein further known as Boettinger.
Regarding claim 1, Boyd discloses an agricultural work machine (paragraph [0010]) comprising: a map (paragraph [0045], field map) that includes values of a cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8); a geographic position sensor that detects a geographic location of the agricultural work machine (paragraph [0048]); an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects (paragraph [0049-0050]) a value of an agricultural characteristic (paragraph [0039]); a predictive map generator (paragraph [0010-0012], and [0042]) that generates a functional predictive agricultural map of the field that maps predictive control values (paragraph [0012], paragraph [0046]) based on the values of the cut height characteristic in the map (paragraph [0012], paragraph [0045-0046]) and based on the value of the agricultural characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8); a controllable subsystem (paragraph [0037]); and a control system (paragraph [0042]) that generates a control signal (paragraph [0042], and paragraph [0053]) to control the controllable subsystem (paragraph [0053]) based on the geographic location of the agricultural work machine (paragraph [0048]) and based on the control values in the functional predictive agricultural map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).
However, Boyd does not explicitly state a machine comprising: a communication system that receives a map and characteristics corresponding to different locations in a field, wherein the values of the cut height characteristic are values of cut height or values of cut height variability.
Missotten teaches a communication system that receives a map (paragraph [0022], and [0122]) and characteristics corresponding to different locations in a field (paragraph [0060-0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a communication system that receives a map and characteristics corresponding to different locations in a field as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Boettinger teaches values of the cut height characteristic are values of cut height or values of cut height variability (claims 2-4, target cutting height).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including values of the cut height characteristic are values of cut height or values of cut height variability as taught by Boettinger.
One would be motivated to modify Boyd in view of  Boettinger for the reasons stated in Boettinger Disclosure paragraph, a more robust method to further relieve the combine harvester driver and to achieve an even greater optimization of the harvesting operation by achieving a high throughput with relatively little area-specific harvest loss.
Additionally, the claimed invention is merely a combination of known elements of operating a combine harvester, continuously controlled externally by an operator for harvesting performance optimization by a control processor with target and/or limit operating, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above
Boyd discloses further a machine wherein the map comprises (paragraph [0043]) that includes values of the cut height characteristic (paragraph [0043], cutting height H1).
However, Boyd does not explicitly state a machine comprising: predictive values of the characteristic corresponding to the different locations in the field.
The machine of Missotten predictive values of the characteristic (paragraph [0057], predict field characteristics) corresponding to the different locations in the field (paragraph [0060-0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a communication system that receives a map and characteristics corresponding to different locations in a field as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Boettinger also teaches predictive values of the characteristic (disclosure paragraph, forecast in the formation of the target and limit data) corresponding to the different locations in the field (disclosure paragraph, adjoining neighboring preceding and following aisle areas).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including predictive values of the characteristic corresponding to the different locations in the field as taught by Boettinger.
One would be motivated to modify Boyd in view of  Boettinger for the reasons stated in Boettinger Disclosure paragraph, a more robust method to further relieve the combine harvester driver and to achieve an even greater optimization of the harvesting operation by achieving a high throughput with relatively little area-specific harvest loss.
Additionally, the claimed invention is merely a combination of known elements of operating a combine harvester, continuously controlled externally by an operator for harvesting performance optimization by a control processor with target and/or limit operating, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above
Boyd discloses further a machine wherein the predictive map generator (paragraph [0010-0012], and [0042]) comprises: a predictive agricultural characteristic map generator that generates (paragraph [0010-0012], and [0042]), as the functional predictive agricultural map (paragraph [0012], paragraph [0046]), a functional predictive agricultural characteristic map that maps (paragraph [0043]).
However, Boyd does not explicitly state the predictive control values, predictive values of the agricultural characteristic to the different geographic locations in the field.
Missotten teaches a machine comprising: the predictive control values (paragraph [0057], anticipate control), predictive values of the agricultural characteristic (paragraph [0057], predict field characteristics) to the different geographic locations in the field  (paragraph [0060-0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including the predictive control values, predictive values of the agricultural characteristic to the different geographic locations in the field as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above
Boyd discloses further a machine wherein the in-situ sensor detects, as the value of the agricultural characteristic (paragraph [0039]), a value of an operator command indicative of a commanded action of the agricultural work machine (paragraph [0041] operator adjust).
Regarding claim 7, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above
Boyd discloses further a machine wherein the control system generates the control signal to control the controllable subsystem to adjust a setting of a header (paragraph [0053]) on the agricultural work machine (paragraph [0037-0038]).
Regarding claim 8, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above.
Boyd discloses further a machine comprising: a predictive (paragraph [0010-0012], and [0042]) that generates a predictive agricultural (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) and the agricultural characteristic based on a value of the cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) in the map (paragraph [0045], field map) at the geographic location (paragraph [0048]) and the value of the agricultural characteristic detected by the in-situ sensor (paragraph [0039]) corresponding to the geographic location (paragraph [0048]), wherein the predictive map generator (paragraph [0010-0012], and [0042]) generates the functional predictive agricultural map (paragraph [0045], field map) based on the values of the cut height characteristic in the map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).
However, Boyd does not explicitly state a model generator, that models a relationship, and based on the predictive agricultural model.
Missotten teaches a machine comprising: model generator that models a relationship (paragraph [0017]), and based on the predictive agricultural model (paragraph [0024]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a model generator, that models a relationship, and based on the predictive agricultural model as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 1. The method disclosed in claim 11 can clearly perform on the apparatus of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 2. The method disclosed in claim 12 can clearly perform on the apparatus of claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 3. The method disclosed in claim 13 can clearly perform on the apparatus of claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.
Regarding claim 14, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above.
Boyd discloses further a method wherein detecting (paragraph [0049-0050]), with an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3), the value of an agricultural characteristic (paragraph [0039]) comprises: detecting (paragraph [0049-0050]), with the in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3), as the value of the agricultural characteristic  (paragraph [0039]), an operator command (paragraph [0046]) indicative of a commanded action of the agricultural work machine (paragraph [0046], operating parameters).
Regarding claim 17, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above.
Boyd discloses further a method wherein controlling the controllable subsystem comprises: controlling the controllable subsystem to adjust a setting of a header on the agricultural work machine (paragraph [0038]).
Regarding claim 18, all limitations have been examined with respect to the apparatus in claim 8. The method disclosed in claim 18 can clearly perform on the apparatus of claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Regarding claim 19, Boyd discloses an agricultural work machine (paragraph [0010])  comprising: a map (paragraph [0045], field map) that includes values of a cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8); a geographic position sensor that detects a geographic location of the agricultural work machine (paragraph [0048]) an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects (paragraph [0049-0050]) a value of an agricultural characteristic (paragraph [0039]) corresponding to the geographic location (paragraph [0048]); a predictive (paragraph [0010-0012], and [0042]) that generates a predictive agricultural (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) and the agricultural characteristic based on a value of the cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) in the map (paragraph [0045], field map) at the geographic location (paragraph [0048]) and the value of the agricultural characteristic detected by the in-situ sensor (paragraph [0039]) corresponding to the geographic location (paragraph [0048]); a predictive map generator (paragraph [0010-0012], and [0042]) that generates a functional predictive agricultural map (paragraph [0045], field map) of the field that maps predictive control values (paragraph [0012], paragraph [0046]) based on the values of the cut height characteristic in the map (paragraph [0012], paragraph [0045-0046]); a controllable subsystem (paragraph [0037]); and a control system (paragraph [0042]) that generates a control signal (paragraph [0042], and paragraph [0053]) to control the controllable subsystem (paragraph [0053]) based on the geographic position (paragraph [0048]) of the agricultural work machine (paragraph [0010]) and based on the control values in the functional predictive agricultural map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).
However, Boyd does not explicitly state a machine comprising: a communication system that receives a map corresponding to different geographic locations in a field, wherein the values of the cut height characteristic are values of cut height or values of cut height variability, and the predictive agricultural model.
Missotten teaches a communication system that receives a map (paragraph [0022], and [0122]) and characteristics corresponding to different locations in a field (paragraph [0060-0062]) and the predictive agricultural model (paragraph [0024])..
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a communication system that receives a map corresponding to different geographic locations in a field and the predictive agricultural model as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Boettinger teaches values of the cut height characteristic are values of cut height or values of cut height variability (claims 2-4, target cutting height).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including values of the cut height characteristic are values of cut height or values of cut height variability as taught by Boettinger.
One would be motivated to modify Boyd in view of  Boettinger for the reasons stated in Boettinger Disclosure paragraph, a more robust method to further relieve the combine harvester driver and to achieve an even greater optimization of the harvesting operation by achieving a high throughput with relatively little area-specific harvest loss.
Additionally, the claimed invention is merely a combination of known elements of operating a combine harvester, continuously controlled externally by an operator for harvesting performance optimization by a control processor with target and/or limit operating, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 19 above.
Boyd discloses further an apparatus wherein the control signal control the controllable subsystem to adjust a setting of a header on the agricultural work machine (paragraph [0038]) based on the detected geographic location (paragraph [0048]) and the functional predictive agricultural map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyd, Boettinger, and Missotten, in view of BISCHOFF, US 20130184944, herein further known as Bischoff.
Regarding claim 9, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 1 above.
Boyd discloses an operator interface controller (paragraph [0052], interface 68) that generates a user interface map representation (paragraph [0052], classification and actions) of the predictive agricultural map  (paragraph [0010-0012], and [0042]), 
However, Boyd does not explicitly state the user interface map representation comprising a field portion with one or more markers indicating the control values at one or more geographic locations on the field portion.
Bischoff teaches a system comprises: a field portion with one or more markers (paragraph [0052], see also at least FIG. 3) indicating the control values (paragraph [0052], actions to be carried out) at one or more geographic locations on the field portion (paragraph [0052], see also at least FIG. 3).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by the user interface map representation comprising a field portion with one or more markers indicating the control values at one or more geographic locations on the field portion as taught by Bischoff.
One would be motivated to modify Boyd in view of  Bischoff for the reasons stated in Bischoff paragraph [0004], a more robust system to optimize the settings, depending on the available specifications (for example, crops with low losses or in the shortest possible time) and crop conditions, so as to be able to utilize the full performance capacity of the machine. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed. 
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural harvester, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyd, Boettinger, Missotten, and Bischoff, in view of SULEMAN et al., US 20200133262, herein further known as Suleman.
Regarding claim 10, the combination of Boyd, Boettinger, and Missotten, disclose all elements of claim 9 above.
Boyd discloses further the operator interface controller (paragraph [0046] display 59) generates the user interface map representation  (paragraph [0046] field map) to include an interactive display portion (paragraph [0046] accept input commands) and the control system (paragraph [0053], EPC 58) generating the control signal (paragraph [0051], signals header) to control the controllable subsystem (paragraph [0051], header 28) based on the control action (paragraph [0042-0044]).
However, Boyd does not explicitly state displays a value display portion indicative of a selected value, an interactive threshold display portion indicative of an action threshold, and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value. 
Suleman teaches a machine to include an interactive display portion (paragraph [0012], see also at least FIG. 6) that displays a value display portion indicative of a selected value (paragraph [0105], numerical display 244, see also at least FIG. 6), an interactive threshold display portion indicative of an action threshold (paragraph [0118]), and an interactive action display portion (paragraph [0012], see also at least FIG. 6) indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value (paragraph [0112-0115], screen 236 and screen 251, see also at least FIG. 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a value display portion indicative of a selected value, an interactive threshold display portion indicative of an action threshold, and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value as taught by Suleman.
One would be motivated to modify Boyd in view of  Suleman for the reasons stated in Suleman paragraph [0004], a more robust system to cause agricultural product to be evenly distributed throughout the storage compartment during the unloading process and decrease the possibility of agricultural product being lost due to misalignment between the storage compartment and the conveyor outlet.  Furthermore, the more robust system can automate the unloading of the harvested crop on-the-go by coordinating a harvester with a haul vehicle.
Additionally, the claimed invention is merely a combination of known elements of processors calibrating alignment of work vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669        

/JESS WHITTINGTON/Examiner, Art Unit 3669